RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1355-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

BRYAN CALIMANO-SUAREZ,
a/k/a, BRYAN S.
CALIMANOSUAREZ, BRYAN
CALIMANO, BRYAN C. SUAREZ,
BRYAN S. SUAREZ, and
BRYAN S. CALIMANO,

     Defendant-Appellant.
______________________________

                   Submitted February 23, 2021 – Decided April 23, 2021

                   Before Judges Gilson and Gummer.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Union County, Indictment No. 13-11-0935.

                   Joseph E. Krakora, Public Defender, attorney for
                   appellant (Steven M. Gilson, Designated Counsel, on
                   the brief).

                   Lyndsay V. Ruotolo, Acting Union County Prosecutor,
                   attorney for respondent (Meredith L. Balo, Special
            Deputy Attorney General/Acting Assistant Prosecutor,
            of counsel and on the brief).

PER CURIAM

      Defendant Bryan Calimano-Suarez appeals from an August 29, 2019 order

denying his petition for post-conviction relief (PCR). He contends that his trial

counsel was ineffective by failing to object to arguments and comments made

by the prosecutor during closing arguments at trial. Having conducted a de novo

review of the record, we affirm substantially for the reasons explained by Judge

Robert Kirsch in his thorough written opinion denying the PCR petition .

      A jury convicted defendant of third-degree aggravated criminal sexual

contact, N.J.S.A. 2C:14-3(a), and fourth-degree criminal sexual contact,

N.J.S.A. 2C:14-3(b). At trial, the jury heard testimony from the victim, who

explained that she lived with her family and that defendant was staying at her

home since he had been thrown out of his residence. The victim testified that

while she was asleep, she felt someone touching the inside of her vagina; she

awoke and found defendant lying in front of her with his hand between her legs.

      After the two convictions were merged, defendant was sentenced to time

served of 746 days and parole supervision for life. He filed a direct appeal,

arguing that the prosecutor engaged in misconduct during closing arguments.



                                                                           A-1355-19
                                       2
We rejected those arguments and affirmed defendant's convictions. State v.

Calimano-Suarez, No. A-1147-15 (App. Div. Jan. 26, 2018) (slip op. at 6-12).

      In October 2018, defendant filed a petition for PCR. He was assigned

counsel and Judge Kirsch heard oral arguments.        Thereafter, Judge Kirsch

entered an order denying the petition and issued a fourteen-page opinion

supporting that decision. Judge Kirsch correctly found that defendant's claims

concerning ineffective assistance of counsel were essentially the same claims

asserted and denied on his direct appeal. Accordingly, Judge Kirsch denied the

petition under Rule 3:22-5.

      Judge Kirsch also addressed the merits of defendant's ineffective

assistance claims.   The judge correctly found that defendant had failed to

establish either of the two prongs required for a showing of ineffective

assistance of counsel. See Strickland v. Washington, 466 U.S. 668, 687 (1984);

accord State v. Fritz, 105 N.J. 42, 57-58 (1987). Finally, Judge Kirsch correctly

ruled that defendant was not entitled to an evidentiary hearing. State v. Porter,

216 N.J. 343, 355 (2013); State v. Preciose, 129 N.J. 451, 462 (1992).

      On this appeal, defendant challenges the denial of his PCR petition on two

grounds:

            POINT I – DEFENDANT'S PCR PETITION SHOULD
            NOT HAVE BEEN PROCEDURALLY BARRED.

                                                                           A-1355-19
                                       3
            POINT II – THIS MATTER MUST BE REMANDED
            FOR AN EVIDENTIARY HEARING BECAUSE
            DEFENDANT ESTABLISHED A PRIMA FACIE
            CASE OF TRIAL COUNSEL'S INEFFECTIVENESS
            FOR    FAILING    TO   OBJECT   TO    THE
            PROSECUTION'S     VOUCHING    FOR    AND
            BOLSTERING [THE VICTIM'S] CREDIBILITY.

      These are essentially the same arguments defendant presented to Judge

Kirsch. We reject the arguments for the reasons explained by Judge Kirsch in

his well-reasoned opinion. In short, Judge Kirsch correctly analyzed each of the

arguments presented by defendant, applied the well-established law, and

rejected the arguments both on procedural and substantive grounds. We agree

with the conclusions reached by Judge Kirsch.

      Affirmed.




                                                                          A-1355-19
                                       4